Plaintiff sued her husband for a separation from bed and board, alleging that he has been guilty of cruel and outrageous treatment toward her which renders their living together insupportable. Specifically, *Page 1094 
she charged (1) that he cursed and abused her on different occasions; (2) that he failed to fix a gas heater in the house while she was sick; (3) that he failed to properly provide for her support and (4) that he was seen hugging and kissing another woman in a house located in the city of Baton Rouge.
The defendant denied all of the allegations except the one relative to his failure to fix the gas heater and, as to that charge, he declared that he tried to repair the heater but was unable to make it work.
After a hearing in the district court, there was judgment in favor of the defendant, dismissing the suit. Plaintiff has appealed.
The case presents for consideration only questions of fact. Plaintiff attempted to sustain the charges by her own testimony, which was corroborated in part by two other witnesses. This evidence was opposed by defendant's denials. The trial judge thought that the case was with the defendant stating, in a written opinion, that he was not impressed with the testimony tendered by plaintiff and her supporting witnesses.
After a perusal of the record, we find it impossible to say that the judge was wrong in his appreciation of the weight of the evidence. In these circumstances, the judgment will not be disturbed as this court does not set aside factual findings of a district court in the absence of obvious *Page 1095 
error. Trascher v. Ducote, 178 La. 925, 152 So. 567.
The judgment appealed from is affirmed.
O'NIELL, C. J., absent.